Citation Nr: 0739842	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  03-28 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from June 10 to October 23, 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio which assigned an initial 50 percent 
rating for the veteran's service-connected PTSD.

The Board rendered a decision denying the claim in March 
2006, but that decision was vacated by a United States Court 
of Appeals for Veterans Claims (Court) order in July 2007, 
which remanded matters to the Board for compliance with 
instructions in a joint motion which it granted.  

As was previously noted by the Board in the vacated decision 
of March 2006, the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU) was denied by the RO in July 2004.  The veteran and 
her representative were notified of this decision and did not 
appeal.  Accordingly, this issue is not in appellate status.  
The Board does, however, find that the veteran and her 
representative again raised the issue of entitlement to TDIU 
at the Board hearing in October 2005, and this claim is 
referred to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion granted by the Court in June 2007 indicates 
that VA must comply with its duty to assist by making 
reasonable efforts to obtain all of the veteran's Social 
Security Administration (SSA) records, including specifically 
the transcript of the video hearing which was conducted and 
the numerous medical and vocational exhibits that were 
offered as evidence.  

Also, the motion left the Board with the option of seeking 
other evidence it feels is necessary to resolve the claim.  
In this connection, the Board notes that the last VA 
psychiatric examination that evaluated the nature and 
severity of the veteran's PTSD was conducted in February 
2004.  Therefore, the veteran should be afforded a new VA 
PTSD examination.  In addition, while the issue of 
entitlement to TDIU is not currently an issue for current 
appellate review, as a result of the veteran's newly raised 
claim for TDIU, the new PTSD examiner should also offer an 
opinion as to whether it is at least as likely as not that 
the veteran's service-connected PTSD alone, without regard to 
the appellant's age or the effects of any nonservice-
connected disabilities, would preclude her from obtaining or 
retaining average civilian employment.  

The Board further notes that the veteran testified at her 
October 2005 Board hearing that she has been receiving VA 
treatment exclusively at the Wooster, Ohio VA counseling 
clinic and the most recent VA treatment records are from the 
Cleveland, Ohio VA Medical Center, and dated in May 2005.  In 
October 2007, her representative has also requested that VA 
obtain the veteran's treatment records from the Brecksville, 
Ohio VA Medical Center.  Therefore, the Board finds that 
appropriate steps should be taken to obtain all of the 
veteran's VA treatment records from the Brecksville, Ohio 
Medical Center and Wooster, Ohio counseling clinic, and the 
veteran's treatment records from the Cleveland, Ohio VA 
Medical Center, dated since May 2005.  

Finally, while the veteran testified in her October 2005 
hearing that she had not been going to any private 
psychiatrists for treatment for her PTSD, and there are no 
records that document such treatment in the record, as a 
result of her representative's October 2007 request that VA 
also obtain the veteran's private treatment records, the 
Board finds that the veteran should be contacted for the 
purpose of obtaining the identity of all private physicians 
and facilities from which she has received treatment for her 
PTSD since September 1998, and appropriate authorizations so 
that VA can obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all 
records used by Social Security 
Administration (SSA) to make its May 
2004 decision on the veteran's claim, 
including the transcript of the video 
hearing which was conducted before SSA 
on May 21, 2004 and all medical and 
vocational exhibits which had been 
offered as evidence to SSA.

2.  Make arrangements to obtain VA 
medical records of psychiatric 
treatment which the veteran has 
received from the Brecksville, Ohio 
Medical Center and Wooster, Ohio VA 
counseling clinic, and the Cleveland, 
Ohio VA Medical Center, dated since May 
2005.  

3.  Contact the veteran for the purpose 
of obtaining the identity of all 
private physicians and facilities from 
which she has received treatment for 
her PTSD since September 1998, and 
appropriate authorizations so that VA 
can obtain those records.

4.  Schedule the veteran for an 
appropriate VA psychiatric examination.  
Any and all pertinent tests and studies 
should be conducted and the results 
should be reported in detail.  The VA 
examiner should be asked to comment on 
whether the veteran's PTSD causes 
occupational and social impairment with 
deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood; and on 
whether the veteran's PTSD causes total 
occupational and social impairment.  
The examiner should also offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
service-connected PTSD alone, without 
regard to the appellant's age or the 
effects of any nonservice-connected 
disabilities, would preclude her from 
obtaining or retaining average civilian 
employment.  The claims folder should 
be made available to the examiner.  

5.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of all additional evidence added to 
the record since the June 2005 
supplemental statement of the case.  If 
the benefits sought on appeal remain 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

